Citation Nr: 1745967	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for brain hemorrhage.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from November 1964 to November 1967 and June 1969 to June 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

The November 2010 rating decision denied service connection for brain hemorrhage and service connection for anxiety disorder, also claimed as panic disorder. The Board remanded the claims in December 2013 and December 2014 for further development. In the December 2014 Board remand, the Board recharacterized the issue of service connection for anxiety disorder to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. (2009). A January 2016 rating decision granted service connection for generalized anxiety disorder with panic disorder without agoraphobia, with an evaluation of 30 percent effective October 13, 2009. In September 2016, the Board remanded the claims for service connection for brain hemorrhage and service connection for PTSD. The Board found that although the RO granted service connection for generalized anxiety disorder, the RO did not grant service connection for PTSD, thus the claim for PTSD remained on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for brain hemorrhage is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence does not support a diagnosis of PTSD.
CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. The Veteran has been advised of the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained treatment records reported by the Veteran, to the extent possible. VA provided an examination in September 2015 and an addendum opinion in October 2016. In November 2011, a hearing was held before a Decision Review Officer (DRO) at the RO. A transcript of the hearing is associated with the Veteran's claims file.  

II. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016). Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 
In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends his psychological issues are related to service. He has been granted already service connection for a generalized anxiety disorder with panic disorder without agoraphobia. As for PTSD, the Board finds the preponderance of the evidence does not support a diagnosis of such.

Service treatment records (STRs) are silent for complaints, treatment, or diagnosis of PTSD. There are mentions of the Veteran being nervous and anxious in STR medical notes. For example, an October 1967 physical noted problems with depression, worry, and nervousness, which he attributed to recent marital problems. During his second enlistment, a December 1970 medical note complained of nervousness associated with being away from his family. His April 1972 separation physical indicated nervousness.
Postservice, a September 2003 mental health visit noted the Veteran reported phobia and panic attacks since 1970. He was unaware the etiology, but reported it first occurred when he was stationed in Germany. In January 2008, a licensed clinical social worker (LCSW) stated the Veteran was referred to the Vet Center for an assessment of what appeared to be PTSD. He stated the Veteran had nightmares and frequent panic attacks. The LCSW assessed that the Veteran had symptoms consistent with PTSD, but the symptoms were not the result of being exposed to a stressor resulting from combat related traumatic events. In August 2008, Dr. D.R., diagnosed the Veteran with anxiety neurosis. At a December 2008 VA mental health initial assessment, the Veteran complained of being anxious and depressed. A psychiatric nurse practitioner stated the Veteran appeared to have PTSD related to explosives in training. She said "he reported an incident what he describes as his brain flying off and being unable to stand or reason for several hours." The nurse gave an initial diagnosis of anxiety disorder, PTSD, and alcohol abuse in remission. At a September 2009 evaluation for Social Security disability benefits, the Veteran reported anxiety and depression. He reported he was not involved in combat, but was required to serve in close proximity to firing range, in which there were many explosions. The examiner gave a diagnosis of panic disorder, PTSD, dysthymia, and alcohol abuse in remission. In March 2015, the Veteran's treating psychiatrist submitted a letter stating the Veteran had been under her care at Manchester VAMC since November 2013 with diagnoses of generalized anxiety disorder, panic disorder without agoraphobia, and specific phobia. The treating psychiatrist opined it was at least as likely as not that the Veteran's current anxiety disorder was related to service. A September 2015 VA examiner assessed the Veteran with generalized anxiety disorder and found it more likely than not that his current generalized anxiety disorder represented the same anxiety symptoms documented in his STRs. The examiner specifically stated PTSD was not discussed because there was no clear history of trauma exposure that would meet Criterion A. In addition, there was no evidence of significant re-experiencing symptoms related to trauma exposure. In an October 2016 addendum opinion, the examiner again opined that the Veteran did not meet Criterion A for a PTSD diagnosis under either DSM-IV or DSM-5 guidelines. She stated without exposure to a Criterion A stressor, it was not possible to diagnose PTSD. In December 2016, the Veteran's treating psychiatrist stated the Veteran had a history of PTSD, although she felt he met more diagnostic criteria for generalized anxiety disorder, panic disorder, and specific phobia. 

At a November 2011 DRO hearing, the Veteran reported an incident in service when he was talking to his friend, felt severe head pain, then loss of consciousness. Since that incident, he reported experiencing the symptoms of panic attacks, phobia of doctors, anxiety, and nightmares. In November 2011, the Veteran's friends and family submitted numerous buddy statements recounting the significant emotional changes they observed when the Veteran returned from service. Specifically, the Veteran's brother-in-law, who reported to be a clinical mental health counselor and drug addiction counselor, stated the Veteran exhibited many of the characteristics of major depressive disorder and PTSD. 

The Board gives great probative weight to the September 2015 and October 2016 VA examiner opinions, and the March 2015 and December 2016 treating psychiatrist opinions, which found the Veteran did not meet the criteria for PTSD. These opinions are detailed and provide a complete rationale. The December 2015 and October 2016 VA examiner discussed the DSM criteria, previous assessments of PTSD in the record, and the Veteran's reported stressors in her rationale. As to the Veteran's treating psychiatrist opinions, the Board finds her opinions credible because she has a longstanding treatment relationship with the Veteran. In her March 2015 letter she discussed previous mental health diagnoses and the Veteran's reported symptoms in her rationale. She consistently stated in her treatment records that the Veteran's psychiatric condition best met the criteria for generalized anxiety disorder, panic disorder without agoraphobia, and specific phobia. 

Conversely, the Board finds that the assessment and diagnosis opinions of PTSD in the record lack detail and rationale. The January 2008 LCSW assessed the Veteran as having symptoms consistent with PTSD, but then noted that his symptoms were not the result of being exposed to a stressor resulting from combat-related traumatic events. On December 2008 VA treatment visit it was stated that the Veteran appeared to have PTSD related to explosives in training and provided an initial diagnosis that included PTSD, but the nurse practitioner's description of the Veteran in-service event was factually inconsistent with what the Veteran reported throughout the record and is not a verified incident. The September 2015 Social Security disability examiner and November 2011 statement from the Veteran's brother-in-law did not provide rationale or discussion of the PTSD criteria or the stressors they were basing their opinions. The Board gives these opinions low probative weight. While these individuals are competent to opine a mental health diagnosis, the opinions lacked the detail and rationale necessary to give them more probative weight. 

The Board finds the preponderance of the evidence supports that the Veteran does not meet the criteria for PTSD; and, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). For these reasons, the Veteran's claim for service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.


REMAND

Competent evidence supports the Veteran has arteriovenous malformations (AVM) of the brain with a prior remote bleed or hemorrhage. See July 2010 neurosurgery visit and September 2015 VA examiner opinion. In addition, there are competent opinions stating AVM are a congenital condition, and that the sudden headache and loss of consciousness the Veteran experienced in service was as likely as not a remote bleed or hemorrhage from his AVM. See July 2010 VA neurosurgery visit, January 2014 VA examiner opinion, September 2015 VA examiner opinion, October 2016 VA examiner opinion. 

The Board finds the medical opinions of record to be inadequate because they do not use the clear and unmistakable standard. A Veteran is presumed in sound condition at entrance to service except as to defects, infirmities, or disorders noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entrance and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132. 

A medical opinion is needed to address whether AVM clearly and unmistakably existed prior to service, and whether AVM clearly and unmistakably was not aggravated during service, specifically whether the remote bleed or hemorrhage of his AVM would be considered an aggravation.  

In addition, the Veteran has contended headaches and memory loss as a result of his brain hemorrhage. The September 2015 VA examination noted visual field defect, which is likely due to AVM. The Board requests an opinion addressing these contended residuals.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded an examination by an appropriate examiner, preferably a neurologist, to determine the current nature and etiology of his AVM, history of remote bleed/hemorrhage of his AVM, and residuals. The claims file must be made available to and reviewed by the examiner prior to the examination. All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. The examiner should then opine:

a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's arteriovenous malformations (AVM) pre-existed service?

If the examiner does not find AVM to clearly and unmistakably pre-exist service, please discuss the January 2014 and October 2016 VA opinions stating AVM are a congenital condition.

b) If AVM clearly and unmistakably pre-existed service, is it clear and unmistakable (obvious, manifest, and undebatable) that the condition was NOT aggravated (i.e., permanently worsened) during the Veteran's service?

Specifically discuss why or why not a remote bleed or hemorrhage of the Veteran's AVM in service would be considered an aggravation. 

c) If possible aggravation of the Veteran's AVM occurred in service, was is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the condition?

d) Identify any possible residuals from the remote bleed/hemorrhage of the Veteran's AVM. For any residual identified, is it at least as likely as not (a probability of 50 percent or greater) that the identified residual is the result of the remote bleed/hemorrhage of the Veteran's AVM?

Specifically discuss the Veteran's contention that his tremors, headaches, and memory loss are residuals of the remote bleed of his AVM. Also discuss the visual field defect "likely due to AVM" mentioned in the September 2015 VA examination.
The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Upon completion of the above, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999). Take any necessary corrective action. 
38 C.F.R. § 4.2 (2016).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


